In an action, inter alia, for a judgment declaring that a lease entered into between the plaintiff and the prior owner of a parcel known as 31-69 *525College Point Boulevard was valid and in full force and effect, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated April 5, 2005, which denied its motion, inter alia, for a preliminary injunction.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court did not err in denying that branch of the plaintiffs motion which was for a preliminary injunction since the plaintiff failed to demonstrate a likelihood of its success on the merits, irreparable injury absent the granting of the preliminary injunction, and that the balance of equities favored it (see CPLR 6301; First Franklin Sq. Assoc., LLC v Franklin Sq. Prop. Account, 15 AD3d 529, 532-533 [2005]; Gagnon Bus Co., Inc. v Vallo Transp., Ltd., 13 AD3d 334 [2004]).
The plaintiffs remaining contentions are without merit. Florio, J.P., Ritter, Goldstein and Covello, JJ., concur.